DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Response to Amendment
The Amendment received April 21, 2022 has been entered. 
Claims 10, 11, 12, 14, 21-32 have been amended. 
Response to Arguments
The Applicant’s arguments and remarks received April 21, 2022 have been fully considered. 
The Applicant contends that the Amendment overcomes the rejections set forth by the February 22, 2022 Final Rejection because none of the cited references, alone or in combination, teach or disclose solid-state battery cell consisting essentially of (a), (b), and (c). Remarks at 19. To support this argument, the Applicant contends that HOSAKA discloses a gel polymer electrolyte, and distinct from the claimed electrolyte, the gel polymer electrolyte of HOSAKA includes an electrolytic solution. Remarks at 20. Similarly, the Applicant contends, ANANI includes a solvent, lithium salt, and plasticizer and is thus distinct from the claimed electrolyte.
After further careful consideration of the particular language of the Amendment, it is respectfully submitted that the Applicant’s argument is not persuasive because the claims as currently written do not exclude a solvent or electrolytic solution from the claimed separator or electrolyte in contradiction with the Applicant’s arguments. As currently written, Claim 21 is directed to a “solid-state battery cell consisting essentially of … the separator layer comprising a third ionically conductive polymer having a plurality of third solid electrolyte particles that are embedded within a polymeric matrix comprising the third ionically conductive polymer.” While the claim recites “consisting essentially of” in the preamble of the claim, the claim language pertaining to the separator layer is open, reciting “the separator layer comprising a third ionically conductive polymer having a plurality of third solid electrolyte particles that are embedded within a polymeric matrix comprising the third ionically conductive polymer.” Similarly, each component recited within the claim such as the positive electrode also uses open transition phrase language such as “comprising” and accordingly does not exclude a solvent or electrolytic solution as the Applicant’s argument suggests. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites in part “a positive electrode being disposed on or near the first side” rendering the claim indefinite because the term “near” is a relative term that one of ordinary skill in the art would not be able to determine the scope of the required claim structure. 
The term “near” in claim 21 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 21 further recites “a positive current collector having a first side, a positive electrode being disposed on or near the first side …” and “a negative current collector having a first side, a negative positive electrode being disposed on or near the first side” (emphasis added) rendering the claim indefinite because the single term “the first side” is used to refer to what appears to be two separate claim structure, the first side of the negative current collector, and the first side of the positive current collector. Accordingly it would not be clear to one of ordinary skill in the art reading the claimed invention with reasonable certainty which structure “the first side” refers to in each instance.
	Appropriate clarification of the claim language is respectfully required.
	Claims 10, 11, and 22-26 are similarly indefinite because they depend from Claim 21 and fail to remedy the 112(b) deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0111435 to Higashi in view of US2008/0220330 to Hosaka et al.

Regarding Claim 21, US2021/0111435 to Higashi (“HIGASHI”) discloses a solid-state battery (abstract, Fig. 3, Fig. 5-9) consisting essentially of: a positive current collector having a first side (Fig. 3, current collector 11, Fig. 5 current collector 41) having a positive electrode disposed on or near the first side (Fig. 3, electrode 3, ¶ [0011]-[0017]; see also Fig. 1 illustrating positive electrode and negative electrode) the positive electrode comprising a plurality of positive electroactive particles (Fig. 5, positive electrode active particles 43; Fig. 3 electrode active particles 13 which may be positive electrode active particles) and a plurality of first solid electrolyte particles (Fig. 3, inorganic solid electrolyte particles 17),  the plurality of the positive electroactive particles and the first solid electrolyte particles being embedded within a polymeric matrix (Fig. 3, polymer solid electrolyte 14, ¶ [0084]) , wherein the positive electrode is nonporous (¶ [0077], voids are entirely filled by solid polymer electrolyte) which anticipates the claimed electrode porosity of less than or equal to about 15 vol.%; 
a negative current collector having a first side (Fig. 3 electrode which may also be a negative electrode, collector 11; Fig. 5 collector 51), the first side having a negative electrode disposed on or near the first side of the negative current collector, the negative electrode comprising a plurality of negative electroactive particles (Fig. 5, negative electrode active material particles 53; Fig. 3 electrode active particles which may be negative electrode active material particles 13) and a plurality of second solid electrolyte particles (Fig. 3, inorganic solid electrolyte particles 17)  the plurality of the negative electroactive particles and the second solid electrolyte particles being6Application No.: 16/514,193Docket No.: P048207-US-NP embedded within a polymeric matrix (Fig. 3, solid polymer electrolyte 14) comprising , wherein the negative electrode is nonporous (¶[0077], electrode voids are entirely filled by polymer electrolyte) which anticipates the claimed electrode porosity range of less than or equal to about 15 vol.%; and 
a separator layer disposed between and in contact with the positive electrode and the negative electrode (as illustrate by Fig. 5), the separator layer comprising a third ionically conductive polymer having a plurality of third solid electrolyte particles that are embedded within a polymeric matrix comprising the third ionically conductive polymer (Fig. 5, solid polymer electrolyte 34, inorganic solid electrolyte particles 36, ¶ [0089]).
HIGASHI is silent with respect to the content of positive electrode active material and thus does not teach the claimed positive electroactive particles at greater than or equal to about 50 wt. % to less than or equal to about 90 wt.% of positive electrode.
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of positive electrode active material particles in the positive electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of positive electrode active material particles, suitable to provide the desired positive electrode capacity for the solid-state electrode. 
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of active material present in the positive electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of active material content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the content of inorganic solid electrolyte in the positive electrode and thus is silent with respect to the claimed first solid electrolyte particles of the positive electrode at greater than or equal to about 10 wt.% to less than or equal to about 30 wt.% of the positive electrode.
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of inorganic solid electrolyte in the positive electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of inorganic solid electrolyte particle content for the positive electrode, suitable to provide the desired level of ion conductivity in the electrode consistent with the invention of HIGASHI.
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of inorganic solid electrolyte present in the positive electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of inorganic solid electrolyte content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the negative electrode active material particle content in the negative electrode and thus is silent with respect to the claimed range of negative electroactive particles at greater than or equal to about 50 wt.% to less than or equal to about 90 wt.% of negative electrode.
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of negative electrode active material particles in the negative electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of negative electrode active material particles, suitable to provide the desired negative electrode capacity for the solid-state electrode. 
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of active material present in the negative electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of active material content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the inorganic solid electrolyte content in the negative electrode and thus is silent with respect to the claimed first solid electrolyte particles of the negative electrode at greater than or equal to about 10 wt.% to less than or equal to about 40 wt.% of the negative electrode;
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of inorganic solid electrolyte particles in the negative electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of inorganic solid electrolyte particle content for the negative electrode, suitable to provide the desired level of ion conductivity in the electrode consistent with the invention of HIGASHI. 
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of inorganic solid electrolyte present in the negative electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of inorganic solid electrolyte content to utilize the invention of HIGASHI.
HIGASHI does not disclose wherein the claimed first ionically conductive polymer electrolyte of the positive electrode, and the second ionically conductive polymer of the negative electrode has the claimed structure, comprising a first ionically conductive polymer formed from a monomer represented by a structure defined by:  
    PNG
    media_image1.png
    63
    131
    media_image1.png
    Greyscale
 wherein Ri-R4 are individually selected from linear or branched alkyls (-CnH2n+1i, where 1 < n < 20), linear or branched alkenes (-CnH2n, where 1 < n < 20), linear or branched alkoxyls (-CnH2n+10, where 1 < n < 20), linear or branched ethers (-CnH2n+1OCmH2m, where 1 < n < 20 and where 1 < m < 10), substituted and unsubstituted phenyls (C6H5), mono-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), di-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), tri-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), nitro (-NO2), cyanogen (-C2N2), halogens, carboxyl (-COOH), and organic groups with one or more attached cations.
US2008/0220330 to Hosaka et al. (“HOSAKA”) discloses solid state batteries comprising solid polymer electrolytes that comprise a monomer represented by the claimed structure including polyacrylonitrile (PAN), poly (methyl methacrylate) (PMMA), polyacrylic acid (PAA) (¶ [0044] PEO, PPO, PAN, PMA, and PMMA ionically conducting polymer for solid electrolyte battery).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HIGASHI to comprise one of the solid polymer electrolytes of HOSAKA as the solid polymer electrolyte of HIGASHI including as the solid polymer electrolyte of the separator layer, positive and negative electrode, resulting in the claimed invention. The motivation for doing so would have been to utilize known solid polymer electrolyte materials known in the art to be suitable for solid state batteries thus simply substituting the known polymer electrolyte of HIGASHI for the known polymer electrolytes taught by HOSAKA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 22, HIGASHI further discloses the solid-state battery of Claim 21, where the plurality of first solid electrolyte particles, the plurality of second solid electrolyte particles, and the plurality of third solid electrolyte particles each may be NASICON-type oxides such as LAGP (¶ [0055]). Note that the Applicant’s Specification ¶ [0050] exemplifies LAGP as a NASICON-type oxide.
	Regarding Claim 23, HIGASHI further discloses the solid-state battery of Claim 21, and modifying HIGASHI in view of HOSAKA as asserted above results in the claimed invention wherein the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer are independently selected from the group consisting of PAN or PMMA as claimed.
	Regarding Claim 24, HIGASHI further discloses the solid-state battery of Claim 22, and HIGASHI does not disclose wherein the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer independently comprise one or more lithium salts selected from the group consisting of: lithium iodide (Lili), lithium bis(trifluoromethanesulfonic)imide (LiTFSI), lithium hexafluorophosphate (LiPF6), lithium bis(oxalato)borate (LiBOB), lithium oxalydifluoroborate (LiODFB), lithium fluoroalkylphosphate (LiFAP), lithium hexafluoroarsenate (LiAsF6), lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), and combinations thereof.  
	However, HOSAKA discloses the solid lithium ion conducting polymer may further comprise a salt, such as LiPF6, to increase lithium ion conductivity (¶[0047]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have utilized a solid lithium ion conducting polymer of HOSAKA that comprises a lithium salt, such as LiPF6 as claimed, as the solid ion conducting polymer component of HIGASHI. The motivation for doing so would have been to use a known solid ion conducting polymer of improved lithium ion conductivity as taught by HOSAKA.
	Regarding Claim 26, HIGASHI further discloses the solid-state battery of Claim 21, where the positive electrode and the negative electrode each further comprise electrically conductive particles (¶[0046]-[0049 such as carbon black) as claimed, and is added typically in an amount of several percent by weight based on the active material (¶[0047]). The amount taught by HIGASHI of several percent by weight overlaps the range claimed of greater than or equal to about 0.1 wt.% to less than or equal to about 50 wt.% of the electrode.
	Regarding Claim 10, HIGASHI further discloses the solid-state battery of Claim 21, wherein the electroactive particles are selected from the group consisting of: LiCoO2 (¶[0046]), and wherein the electrolyte particles are selected from the group consisting of: LAGP (¶[0055] teaches “LAGP or the like” may be used as the inorganic electrolyte particles which anticipates the LAGP compound claimed).
	Regarding Claim 11, HIGASHI further discloses the solid-state battery of Claim 21, wherein the electrolyte particles are selected from the group consisting of LAGP (¶ [0055] teaches “LAGP or the like” may be used as the inorganic electrolyte particles which anticipates the LAGP compound claimed).
	HIGASHI does not disclose the electroactive particles are selected from the group consisting of: Li4Ti5Ol2, V205, FeS, and combinations thereof, as claimed.
	HOSAKA discloses that Li4Ti5O12 may be used as the negative electrode active material (¶ [0041] and [0076]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HIGASHI to comprise the negative electrode active material particles of HOASAKA. The motivation for doing so would have been to simply utilize an electrode active material known to be suitable for use in lithium ion solid state battery electrodes as taught by HOSAKA.
	 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US2021/0111435 to Higashi in view of US2008/0220330 to Hosaka et al., further in view of US2021/0320331 to Anani.

Regarding Claim 25, HIGASHI and HOSAKA are relied upon as above with respect to the solid-state battery of Claim 22.
HIGASHI and HOSAKA are silent with respect to the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer comprise polyacrylic acid (PAA).  
However, US2021/0320331 to Anani (“ANANI”) teaches a solid-state battery comprising a solid polymer electrolyte matrix throughout the electrodes and electrolyte layers (abstract, “polymer-matrix electrolyte interpenetrates into the adjacent anode and cathode to form an integral structure”). The polymer electrolyte matrix may comprise PMMA and PAA along with one or more lithium salts (¶ [0048]) and provides ionic conductivity and mechanical support while reducing interfacial resistances and impedances across the layers of the cell (¶ [0023]-[0024]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified HIGASHI to comprise PAA as part of the polymer electrolyte matrix as taught by ANANI. The motivation for doing so would have been to use a known solid polymer electrolyte material known to provide a desired combination of ionic conductivity, mechanical support, and reduced interfacial resistances in solid state batteries as taught by ANANI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729